



CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2015
FOURTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2015.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan to provide for an automatic escalation program,
whereby certain Automatic Deferred Cash Contributions, Deferred Cash
Contributions and Roth Deferred Cash Contributions are increased annually up to
a certain amount, unless an affected Member elects to not have such increased
contributions made, effective January 1, 2017.

3.
Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

4.
Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company under certain circumstances.

5.
Certain of the Plan amendments described herein shall be subject to approval by
the Board of Directors.

Amendments to the Plan:
1.
Section 3.04A is added to read as follows:

3.04A    Automatic Increase Program
Each (a) Member who has made an affirmative election described in Section
3.01(a) or 3.04(a) or (b) Covered Member described in Section 3.03 (other than a
Covered Member described in Section 3.03(b) who has made an affirmative election
to have no Deferred Cash Contributions made on his behalf) shall have the
percentage of Compensation currently designated with respect to Deferred Cash
Contributions and/or Roth Deferred Cash Contributions or the percentage of
Compensation currently in effect with respect to or in lieu of Automatic
Deferred Cash Contributions, if applicable, increased automatically as of the
pay date for the first payroll period that begins after the effective date of
annual merit increases in Compensation, unless he makes an affirmative election
to the contrary no later than such pay date by giving notice to the
Administrative Committee or its designee in accordance with applicable
administrative procedures. The amount of such annual percentage increase shall
be 1% of the Member’s or Covered Member’s Compensation or such lesser amount
that is necessary to satisfy the limitation described in the following sentence.
In no event shall the percentage election in effect with respect to a Member or
Covered Member after taking into account the provisions of this Section 3.04A
exceed 6% of the Member’s or Covered Member’s Compensation.


Annual percentage increases described in this Section 3.04A shall be allocated
to the Member’s or Covered Member’s Deferred Account and Roth Deferred Cash
Contribution Account, in that order,





--------------------------------------------------------------------------------





to the extent that a percentage election is in effect with respect to each such
Account immediately prior to each such increase.


2.
The first paragraph of Section 3.09 is amended in its entirety to read as
follows:

The percentages of Compensation designated or deemed designated by a Member
under Sections 3.01, 3.02, 3.04, 3.04A and 3.05 shall automatically apply to
increases and decreases in his Compensation. A Member may change his election
under Sections 3.01, 3.02, 3.04, 3.04A and 3.05 by giving notice to the
Administrative Committee or its designee. The changed percentage shall become
effective as soon as administratively practicable following the delivery of such
notice.
3.
The first sentence of Section 3.10(a) is amended in its entirety to read as
follows:

A Member may suspend his contributions under Section 3.05 and/or revoke his
election under Section 3.01, 3.02, 3.04 or 3.04A at any time by giving notice to
the Administrative Committee or its designee.
4.
The second sentence of Section 3.10(b) is amended in its entirety to read as
follows:

A Member who has revoked his election under Section 3.01, 3.02, 3.04 or 3.04A
may elect to resume having his Compensation reduced in accordance with Section
3.01, 3.02, 3.04 or 3.04A by giving notice to the Administrative Committee or
its designee.
Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2016.


 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
/s/ Paul J. Ferdenzi
 




